UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FELIX GARCIA, PHILIP CALDAROLA,
ELEGGUA OSUN ELUFE, WAYNE
NORRIS, JAMES JAMESON, ELMER
ORTIZ, AMAURY BONILLA, ERCREY
GRANGIER, KEVIN WILLIAMS, :
BRANDON HOLMES, ROLANDO ; ORDER
CORONADO, PAUL THOMPSON, and ; er
LAMONTE JOHNSON, : 13 CV 8196 (VB)

Plaintiffs, 14 CV 1319 (VB)

 

V.

PHILIP D. HEATH, NOEL F. MORRIS, and
CANDICE P. SUMPTER,
Defendants.

 

Plaintiff, Eleggua Osun Elufe, sent the attached letter to the Court, dated November 12,
2019, and docketed in case no. 14 CV 1319. (Doc. #22).

On October 15, 2019, pro bono counsel entered their appearances in the consolidated
Garcia, et al. v. Heath et al. cases, including Elufe’s case. (13 CV 8196, Docs. ##206, 207, 208,
209, 210, 211, 212).

 

By December 3, 2019, pro bono counsel for plaintiffs shall inform the Court by letter
whether they intend to represent Elufe in any further proceedings, or whether the Court should
deem Elufe to be proceeding pro se.

The Clerk is directed to mail a copy of this Order to plaintiff Elufe at the address on the
docket in case no. 14 CV 1319.

Dated: November 26, 2019
White Plains, NY
SO ORDERED:

Vr

Vincent L. Briccetti
United States District Judge

 
' Case 7:14-cv-01319-9B,, Doct Ld fed We2i18 Page 1 of 2

Ugenn/ G
Lie Corned

Ogdenardurg. |

Upited Mater OF tyetef Corre.

a tre douteenrs Ohta 0, Wtto York
Ono. ve Latelie Uaje

‘Aeengooal UVAriwhatl Hole epi p serge
10 Sofey Vprake, Reory JAE
ponte, lew Soe (27

tg UUTEA Vpetes Dil ef: Corapep EF

Zz tif Pe agoee 1a) hbpeep Yor C4

© Ltn ROWE Aditi Panty ag jy ape

Jud Petesky py EO toben, OD,

v denied, Thies bay a Fite Kip
V tonscltided

The trie engage md pecbgp per

x ate arg mi weed of Phe Veto OR

Ee tin

CO2 ERE.
Ho.) Way
Wee Pykt | PEP - RAGE

(2 Ww epgbeza, XP

ke! Plage vy. bi V00c¢
1 -cv- 1817 CONW4).

yECEIvE

“NOV, 2 2 2019
PRO SE OFFICE

 

 

 

 

 

 

 

 

Y pile VE tn! Leattep specter ge pow

(7, te 000 fay) af GOR RE cond idl Cpextlorns

ee soft bata) Cas Pomel At He PO

suite bro Bowe Pavol y 2AAT —

WE ae hemes peggeiase<

J Mota,
Cleggeca” Déten) Atiog

 

Zoe |

LE Of }

Cttpgucay Ostia El pe

 
 

OGDENSBURG CORRECTIONAL FACILITY Aaa fnie see
ONE CORRECTION WAY CGDENS amc
OGDENSBURG, NEW YORK 13669-2288

 

NAME: Zitetua’ Oscen Elie yy. LLAE7L7 a

 

 

tee Joab OM tif Cousey
ge Pre Satheg,y) DFP Rf of Weld J ORE

2p Je Zntpatio UP

DECEIVE |)

 

 

19-VB Docurnent 22 Filed 11/22/19 Page 2 of 2

 

 

ttteg tol /Vbdet Kale A ae COLATABAPE

iC
PRO SE OFF a baja Jeunteg , Pay JOE

 

 

Waiver, Vay ae JO 7
Bigot 110s Coifidetpial’  ~ eeereeeeoe ents sabdbeogs efi pa ile padi aT agi hf

Mase 7:14-cv

 

 

 

 
